             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRY JONES,
     Plaintiff,                             NO. 1:16-cv-1537

            v.                              (JUDGE CAPUTO)
BRENDA TRITT,
SUPERINTENDENT, et al.
     Defendants.

                                    ORDER
    NOW, this 20th day of February 2019, IT IS HEREBY ORDERED that:
    (1)    The Motion to Alter or Amend Judgment (Doc. 55) filed by Plaintiff is
           DENIED.
    (2)    The Motion for Summary Judgment (Doc. 59) filed by Defendant Haresh
           Pandya is DENIED.
    (3)    This Matter is placed on the June 2019 Trial List.



                                            /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
